Title: To John Adams from Ward Nicholas Boylston, 28 January 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dearest Cousin
					Hermitage Reading 28’ Jany 1822 1/2 pt. 4 oClock PM
				
				When I had the pleasure of meeting Judge Adams in Boston on Saturday last, & to whom I gave a Note wch I took out of the Post—he intimated that it was probable you would not want for a Snow Storm, but would indulge us with Happiness of seeing you & the family some day this week, wch I was rejoiced to hear, as every appearance of Snow has passed off without leaving enough to make it possible to come to us on Runners—and he gave a promise that as he and one of his Nephews had some Business at Dedham to-day, one or the other would take Roxbury on their return to Quincy, & let me know which day except Tuesday that you would name—now as its near sunset I fear he has not left home or is detained at Dedham whereby I am induced to send a special messenger to request the favor you would name which day this week (as they will all be equally convenient to us) that you intend to favor us, together wth the Company of Mr Mrs Dewint, & the young Lady who I did not when I wrote on Saturday  had accompanied them, together wth Judge & Mrs Adams & your Grandsons—and Miss Smith if her Health will permit The Dinner shall be at any Hour you may name as most convenient to you—With Mrs Boylstons affectionate & respects, & regards to the Judge & Mrs. Adams & any our Respectfull Compliments to Mr & Mrs Dewint &c / I am ever faithfully & your affectionate Cousin
				
					Ward Nichs Boylston
				
				
			